DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of entirety”, emphasis added).  Thus, claim 9 fails to further limit claim 1 on which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated
by Maeno (US 2011/0039095).
	Claims 1-2: 	Maeno teaches carbon nanotube (“CNT”) aggregate which
aggregate forms a sheet like shape (Maeno, para. 0071 -0073). The aggregate has a
ratio B/A of 0.8 to 1.2 wherein B represents the differential surface energy at 250°C and
A represents the surface free energy at room temperature (i.e. 25°C) (Maeno, para.
0093-0094). Thus the B/A ratio taught by Maeno is equivalent to the claimed ratio value
of 0.3 to 5.  With regards to the claimed feature of non-aligned portion and its thickness in the nanotube aggregate, the nanotube is grown by a carbon source including an ethylene (Maeno, para. 0141). Therefore, at least a non-aligned portion existed in the carbon nanotube aggregate. This factual phenomenon is admitted by Applicant as disclosed in the instant specification at paragraph 0060. With regards to the ratio thickness of 0.1 to 40% of the non-aligned portion, it is deemed inherently formed by oC for 20 to 30 minutes (Maeno, Examples 1 and 2), all of these conditions are exactly same as the conditions described in Examples 1-2 of the instant specification. Therefore, it is necessarily inherent that the Maeno CNT aggregate is in a sheet form and comprises non-aligned portion with a thickness within 1 and 20 m and a thickness ratio range of 0.1 to 40% as claimed.
	Claims 3-4: Because the carbon nanotube aggregate of Maeno has the same
properties as claimed (see claims 1-2 above), it is expected that the carbon
nanotube aggregate of Maeno is suitable to be used for a fixing jig for transportation.
	Claims 5, 6 and 9: As stated in the rejection to claims 1-2 above, Maeno’s
Examples 1-2 describe the same process conditions as described in the Examples 1-2
of the instant specification; therefore, it is expected that the CNT aggregate of Maeno
possesses the same properties recited in instant claims 5-6 and 9.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata et al (US 2013/0244019).1
Hata teaches a carbon nanotube aggregate of non-aligned carbon nanotubes.  See paragraphs 0178 and 0189; and figures 25 and 26(a).

Response to Arguments
Applicant alleges that Maeno does not teach non-aligned portion of the
aggregate having the thickness of 1 to 20 m as required in the instant claims because Maeno fails to teach growth of carbon nanotubes over a catalyst layer that is formed over an Al2O3 thin layer which has been formed directly on a base material .  Contrary to Applicant’s assertion, Maeno does teach a substrate, on which carbon nanotubes are grown, comprising an Fe catalyst layer over an Al2O3 thin layer which has been formed directly on a silica base. See Maeno paragraphs 0164-0165, which are restated below, with emphases, for Applicant’s convenience.
	[0164]		An Al thin film (having a thickness of 10 nm) was formed on a 	silicon substrate having an SiO2 film on its surface (wafer with a thermal oxide 	film, manufactured by KST, SiO2, film thickness=1 m, the total thickness of the 	SiO2 film and the silicon substrate=550 m) with a vacuum evaporator 	(manufactured by JEOL Ltd., JEE-4X Vacuum Evaporator). After that, the resultant 	was subjected to an oxidation treatment at 450° C. for 1 hour. Thus, an Al2O3 film 	was formed on the silicon substrate. An Fe thin film (having a thickness of 2 nm) 	was further deposited from the vapor onto the Al-O film with a sputtering 	apparatus (manufactured by ULVAC, Inc., RFS-200). Thus, a catalyst layer was 	formed. 

	[0165]		Next, the silicon substrate with the catalyst layer was cut and 	mounted in a quartz tube having a diameter of 30 mm. A mixed gas of helium and 	hydrogen (120/80 sccm) with its moisture content kept at 350 ppm was flowed into 	the quartz tube for 30 minutes so that the air in the tube might be replaced. After 	that, the temperature in the tube was increased to 765°C. with an electric tubular 	furnace in 35 minutes in a stepwise fashion, and was then stabilized at 765°C. 	After the tube had been left to stand at 765° C. for 10 minutes, a mixed gas of 	helium, hydrogen, and ethylene (105/80/15 sccm, moisture content: 350 ppm) was 	filled into the tube while the temperature was retained. Then, the tube was left to 	stand for 30 minutes so that carbon nanotubes might be grown on the 	substrate. Thus, a carbon nanotube aggregate (1) was obtained.  

Applicant further contended that because of the method difference as stated above, Maeno fails to achieve the thickness ratio as required in the instant claims.  Contrary to Applicant’s contention, the method of Maeno is essentially identical to the method described in the instant specification as stated in the claim rejection and in paragraph 7 above.   Although Maeno does not describe the aggregate as having a non-aligned portion, the non-aligned portion is inherently formed due to: (1) the use of
ethylene as the carbon source, (2) the use of mixed gas, and (3) the maintaining of
reaction temperature. As stated in the instant specification, “the non-aligned portion is
formed by using ethylene as the carbon source’ (para. 0060), “the formation of the non-
aligned portion may be controlled by the composition of the mixed gas” (para. 0061),
and “the formation of the non-aligned portion may be controlled by conditions for the
reaction temperature-maintaining step” (para. 0063). Here, Maeno method comprises
(1) using ethylene as the carbon source (Maeno, Example 1, para. 0165, and Example
2, para. 0173); (2) controlling the aggregate formation with a mixed gas (i.e. helium and
hydrogen) and a ratio (105/80 sccm) (Maeno, Examples 1 and 2); and maintaining the
reaction temperature at 765°C for 20 to 30 minutes (Maeno, Examples 1 and 2), all of
these conditions are exactly same as the conditions described in Examples 1-2 of the
instant specification.  In addition, Maeno also teaches the same metal catalyst over the alumina-coated base substrate as discussed above.   Therefore, contrary to Applicant’s contention, Maeno CNT aggregate is in a sheet form and comprises non-aligned portion within the thickness ratio range of 0.1 to 40% as claimed.


Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive for the reasons discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



August 28, 2021


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference provided by Applicant on August 23, 2021